Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, polyacrylamide, hydroquinone, nanosand and composite in the reply filed on 8/31/22 is acknowledged.
Claims 2, 4-5, 7, 9-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/31/22.

Priority
The claims have a priority date of the filing of the application: 3/10/21.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/30/22, 7/19/21 have been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, 6, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (Study on a Novel Crosslinked Polymer Gel Strengthened with Silica Nanoparticles, Energy Fuels 2017, 31, 9152-9161) in view of Norton (US 4561502), Hessert (US 4043921) and Donovan (US 9550879).
Liu discloses a study on the strengthening effect of silica nanoparticles on polyacrylamide/hydroquinone composite gels (abstract).  The silica nanoparticles have a mean diameter of 13 nm (Column 2 under “Experimental Section”).  The polyacrylamide gel has bound water therein (abstract) and is crosslinked with the hydroquinone (abstract and Column 2 of the Introduction wherein it talks about hydroquinone, HQ, crosslinked gels and experimental section).  This polyacrylamide gel meets the claimed hydrogel limitation since the same composition/polymer/type of filler and use are met.  
The Introduction of Liu discloses wherein polyacrylamide gels are commonly used to improve sweep efficiency for enhanced oil production (e.g. in treating subterranean formations) but Liu does not explicitly disclose treating a subterranean formation with the crosslinked gel therein.  
Norton discloses oil recovery processes using polyacrylamide gels (title).  These gels are crosslinked with metal cations (one type of polyacrylamide gels discussed in Liu in the Introduction to be known in the art) and the resulting gel is suspended in an aqueous medium and injected via a well into a subterranean formation (abstract).  Doing such blocks water permeable areas and results in increased oil production, akin to the teaching of Liu that the prior known polyacrylamide gels increased oil production and decreased water production.  Norton thusly teaches that it is known to inject these types of gels into formations to improve oil recovery.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Liu the use of the nanosilica-polyacrylamide gel in a water based treatment fluid to treat a subterranean formation, as taught by Norton, in order to improve oil recovery therein.
Liu includes elements as set forth above.  Liu discloses the use of nanosilica but does not disclose the use of nanosand.
Hessert discloses cellulose-polyacrylamide gels (title) for improving the recovery of oil in a subterranean formation (abstract).  The gels may include fillers such as silica flour (akin to the silica of Liu), natural sands, clays and the like (Column 2 lines 42-47).  Hessert thusly discloses silica flour to function equivalently to natural sand as fillers in polyacrylamide-type gels used for improving oil recovery.  Alternatively, Hessert discloses sands to be a known filler for polyacrylamide type gels used in subterranean formations.
Donovan discloses hydraulic barriers made from a clay and water soluble polymer (abstract).  The polymer can be made from acrylamide (Column 11 line 2).  The barriers can be used in aggressive environments (Column 2 lines 18-20).  Fillers can be added therein, wherein the fillers may be silicon dioxide (e.g. silica), silica sand, recycled glass and the like (Column 9 line 64-Column 10 line 8).  Donovan thusly teaches fillers such as silicon dioxide (silica, embracing that of Liu) and silica sand to function equivalently as fillers in polymer compositions used in aggressive environments.
One of ordinary skill would recognize silica to be a known main component of sand.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Liu the use of natural sands or silica sands, as taught by Hessert and Donovan, since they are recognized in the art of fillers for polyacrylamide composite compositions and/or because they are recognized in the art as functional equivalents to silicon dioxide (silica) and silica fluid (another type of silica).  Using nano-sized filler is taught by Liu, thus the use of nano-sized natural sand or nano-sized silica sand is prima facie obvious.  
Elements above meet the requirements of claims 1, 3, 6, 8.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 6, 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/179041 (allowed but not issued) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of ‘041 meets the method of treating, the nanosand filler and polymer hydrogel of the above claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA BLAND whose telephone number is (571)272-2451. The examiner can normally be reached Mon - Fri 9:00 am -3:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALICIA BLAND/           Primary Examiner, Art Unit 1766